DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the polyamide" in line 2. Claim 10 is dependent on claim 1 which does not recite “a polyamide.”. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the polyamide" in lines 1-2. Claim 20 is dependent on claim 1 which does not recite “a polyamide.”. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 5-7, 9-11, 15, 16, 24, 26, 27, and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nishino et al. (Nishino” hereinafter) (US PN 6,089,278).
Regarding claims 1, 7, 9-11, 16, Nishino discloses a reinforced air brake tubing (item 1, figure 1) comprising: 
an air brake tube body comprising at least one layer (item 11, figure 1) formed from a composition comprising:
at least one of the group consisting of about 15-75 % by weight of a copolyester (5/5 ratio of polyester and thermoplastic polyurethane, column 12, lines 45-50), a polyethylene terephthalate, and a polybutylene terephthalate (column 2, lines 45-50, column 12, lines 45-50, TABLE 1); and 
 about 15-75 % by weight (5/5 ratio of polyester and thermoplastic polyurethane, column 12, lines 45-50) a thermoplastic polyurethane (column 2, lines 45-50, column 12, lines 45-50, TABLE 1);
and about 0-15% by weight polyamide (layer 11 comprises 0% polyamide).
Regarding claims 5 and 15, Nishino discloses that the tube body comprises a wound or braided reinforcement layer (column 9, lines 1-13).
Regarding claim 6, Nishino discloses that the air brake tubing has a multi-layer construction comprising a core inner layer (item 10, figure 1), a reinforcement layer (item 12, figure 1), and a protective outer layer (item 14, figure 1).
Regarding claim 24, Nishino discloses that teaches that the composition is a blend (column 2, lines 45-50, column 12, lines 45-50).
Regarding claim 26, Nishino discloses that the wound or braided reinforcement layer comprises a material selected from the group consisting of polyester, nylon, and aramid (column 9, lines 9-12).
Regarding claim 27, Nishino discloses that the at least one layer is an an inner layer (layer 11 is an inner layer, figure 1).
Regarding claim 30, Nishino discloses that the outer layer (item 14, figure 1) comprises a material selected from the group consisting of polyamide, copolyester, polyethylene terephthalate, polybutylene terephthalate, polyurethane blend, and polyolefin blend, or alloys, or co-polymers thereof (column 8, lines 48-53).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishino  (US PN 6,089,278) in view of Powell et al. (“Powell” hereinafter) (US PG PUB 2007/0087150).
Regarding claim 8, Nishino teaches the invention as discussed in detail above but does not explicitly teach that the copolyester is selected from one or more copolyesters exhibiting hardness of from 63D-74D on the Shore scale.
Powell teaches that block polyester copolymers are used in forming tubing that comprise Shore D hardness between 50-80 or 60-75 Shore D hardness for airbrake tubing applications (paragraphs [0025-26]).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have used the copolyester elastomer in the airbrake tubing of Nishino with a Shore D hardness of 63-74D as taught by Powell since such determinations depend on the desired softness or hardness of the material for a particular application. Powell teaches that such hardness numbers are common for airbrake tubing and thus such modification would be obvious and within the range of one of ordinary skill in the art.

Allowable Subject Matter
Claims 2, 3, 12, 18, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754